Citation Nr: 1719336	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  14-25 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for service-connected patellar pain syndrome, left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial increased evaluation for service-connected left ankle strain with residuals, stress fracture, left distal fibula, currently evaluated as nocompensable prior to September 12, 2012, and as 10 percent disabling thereafter.

3.  Entitlement to a compensable rating for service-connected lumbar degenerative disc disease with spondylosis.

4.  Entitlement to a compensable rating for service-connected reflex sympathetic dystrophy.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Sean A. Ravin, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from July 1989 to October 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for left ankle strain, evaluated as noncompensable prior to September 12, 2012, and as 10 percent disabling thereafter, denied a claim for an increased rating for service connected patellar pain syndrome, left knee, evaluated as 10 percent disabling, and denied claims for compensable ratings for service-connected "residuals, stress fracture, left distal fibula," lumbar degenerative disc disease with spondylosis, and reflex sympathetic dystrophy, and which denied a claim for a TDIU.

The Veteran appealed the issues of entitlement to compensable/increased ratings.  In June 2014, the RO determined that it had been error to evaluate the Veteran's service-connected residuals, stress fracture, left distal fibula, separately from her service-connected left ankle strain; the RO recharacterized the disability as "left ankle strain with residuals, stress fracture, left distal fibula," and indicated that this disability was evaluated as nocompensable prior to September 12, 2012, and as 10 percent disabling thereafter.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the claims for increased ratings for service-connected left knee, left ankle, and low back disabilities, in reviewing claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

The most recent VA examination reports (disability benefits questionnaires) (DBQs) of record are dated in September 2012.  These DBQs show that they do not include any testing for pain on passive motion, or specify ranges of motion on weight-bearing and non-weight-bearing for both the joint in question, or the paired joint, as applicable.  Cf. Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, the Board finds that a remand is required in order to afford the Veteran contemporaneous VA examinations so as to determine the current nature and severity of her left knee, left ankle, and low back disabilities, in accordance with Correia. 

With regard to the claims for a compensable rating for service-connected reflex sympathetic dystrophy, and a TDIU, these issues are "inextricably intertwined" with the compensable/increased rating issues being remanded, and these issues must be decided together.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  In this regard, while the diagnostic code for reflex sympathetic dystrophy is not based on a limitation of motion, disability benefits questionnaires for the back, and lower extremities, typically include neurological findings for the lower extremities, as well as findings on the impact of these disabilities on employability.  See e.g., VA back DBQ, dated in September 2012.  Therefore, the requested development as to the Veteran's left knee, left ankle, and low back disabilities is likely to include relevant findings for her reflex sympathetic dystrophy.  Furthermore, the Board has also requested that any relevant treatment provided after June 2015 be obtained, and this evidence may be material to these claims.

The Veteran is advised that it is her responsibility to report for any examination and to cooperate in the development of her claims.  The consequences for failure to 
 report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. § 3.655 (2016).  

Accordingly, the case is REMANDED for the following action:
 
1.  Request that the Veteran identify all sources of treatment for her left knee, left ankle, and low back disabilities, and reflex sympathetic dystrophy  symptoms, since June 2015.  After obtaining all necessary authorizations, attempt to obtain these identified records and associate them with the Veteran's claims file.  If VA is unable to make contact with any identified health care provider, or if no response is received within a reasonable time, this should be documented in the claims file. 

2.  After the development requested in the first paragraph of this remand has been completed, and after undertaking any additional appropriate development, schedule the Veteran for an examination of her left ankle, left knee, and back, in order to determine the current level of severity of her left ankle, left knee, and back disabilities.  The electronic claims folder and a copy of this remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

a)  The examiner(s) is/are requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint (as and if applicable).  If the examiner(s) is/are unable to conduct the required testing, or concludes required testing is not necessary, he or she should clearly explain why that is so.  Correia.

b) The examiner(s) must provide an opinion as to the severity of the Veteran's left ankle, left knee, and back symptoms, and how those symptoms impact the Veteran's occupational functioning. 

c) A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

3.  Then, readjudicate the issues on appeal, to include entitlement to a TDIU.  If any of the benefits sought on appeal are not granted, the Veteran and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




